Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Global Health Ventures Inc. on Form 10-Q for the period endingFebruary 28, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Hassan Salari, Chief Executive Officer of Global Health Ventures Inc., certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period ending February 28, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period ending February 28, 2010, fairly presents, in all material respects, the financial condition and results of operations of Global Health Ventures Inc. Date: April 14, 2010 /s/ Hassan Salari Hassan Salari Chief Executive Officer
